UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 25, 2010 BLACK TUSK MINERALS INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52372 (Commission File Number) 20-3366333 (IRS Employer Identification No.) 7425 Arbutus Street, Vancouver, British Columbia, Canada V6P 5T2 (Address of principal executive offices and Zip Code) (778) 999-2575 Registrant's telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On March 25, 2010, Black Tusk Minerals Inc. (the “Registrant”) terminated the services of Computershare Trust Company of Canada as the Registrant’s transfer agent.Effective March 25, 2010, the Registrant appointed Colonial Stock Transfer Inc. (“Colonial”) as the Registrant’s transfer agent.Colonial’s address is: 66 Exchange Place, Salt Lake City, Utah84111. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLACK TUSK MINERALS INC. By:/s/ Gavin Roy Name: Gavin Roy Title: President and Director Dated: March 30, 2010
